ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, James L. Robinson, appealed the denial of his petition for a writ of habeas corpus. The appellant, a state prisoner, was disciplined for possessing marijuana seeds. We remanded this cause so that an evidentiary hearing could be held to determine whether the arresting officer was qualified to state his opinion as to the nature of the controlled substance. Robinson v. State, 636 So.2d 1264 (Ala.Cr.App.1993).
The trial court complied with our directions and held an evidentiary hearing. No representative of the state appeared at the hearing. The court granted the appellant’s writ of habeas corpus. Therefore, this appeal is moot.
APPEAL DISMISSED.
All the Judges concur.